Citation Nr: 9931187	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  95-05 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 decision of the 
Department of Veterans Affairs (VA) St. Louis Missouri, 
Regional Office (RO).  This case was previously before the 
Board in September 1996, at which time it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and all available, relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

2.  The veteran served on active service during the Vietnam 
War but received no awards or decorations denoting that he 
engaged in combat with the enemy and service personnel 
records do not indicate that he did engage in combat with the 
enemy.

3.  Service records or other credible supporting evidence 
does not verify the claimed stressors.  

4. There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (1991);  38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted above, the veteran served on active duty from August 
1965 to January 1969.  Service personnel records indicate 
that the veteran served in the Republic of Vietnam from 
August 1966 to July 1967, and his military specialty was that 
of an ammunitions handler.  His decorations include a Vietnam 
Service Medal, a Republic of Vietnam Campaign Medal, the 
National Defense Service Medal, and the Air Force Good 
Conduct Medal.  

A review of service medical records and service personnel 
records fails to reveal any reference to combat or combat-
related stressors.  Further, the veteran's service medical 
records, including the January 1969 separation examination 
report, do not reflect any complaints or findings regarding a 
psychiatric disability.
 
Private medical records reveal that the veteran was admitted 
for treatment of a psychiatric disorder in May 1988.  The 
June 1988 Discharge Summary reports that the veteran was 
hospitalized the previous month after experiencing shaking, 
crying, and an overall loss of awareness.  The veteran gave a 
history of depression since 1972, and noted increasing 
feelings of depression and difficulty with various stressors 
in his life.  He reported having "severe difficulty" 
following a divorce from his wife of 16 years, and indicated 
that he missed his children, who moved to California with 
their mother.  The discharge diagnosis was depressive 
anxiety, chronic depression, and major depressive episode.

A June 1988 psychological evaluation report notes a diagnosis 
of dysthymic disorder and anxiety disorder in a schizoid 
personality.

In February 1992, the veteran filed a claim of entitlement to 
service connection for several disabilities, including PTSD.  
At that time, he indicated that his PTSD had its onset during 
service in August 1966.

A February 1992 VA outpatient treatment record notes a 
diagnosis of major depressive disorder, rule out PTSD.  In a 
report of stressors dated the following month, the veteran 
indicated that while stationed in Okinawa, Japan, he 
witnessed a B-52 airplane burn after being awaken by the 
explosion from the crash.  He related that the crew was 
killed in the accident.  In addition, the veteran reported 
that when he flew back to the United States from Vietnam on a 
medical evacuation airplane, he heard the moans from a 
wounded serviceman who later died.
 
A May 1992 VA psychiatric examination report notes complaints 
of problems with anxiety, emotional numbness, low self-
esteem, depressed mood, and problems with sleep on a long 
term basis.  The veteran reported that he recently 
experienced obsessive thoughts and images of his "Vietnam 
war experience."  However, there were no accounts of 
reliving the experience outside of the nightmares.  The final 
assessment was dysthymic disorder, major depressive disorder, 
and post-traumatic stress disorder.  It was indicated that 
the post-traumatic stress disorder had a delayed onset, and 
that further evaluation might be necessary regarding that 
diagnosis.

An October 1992 rating decision denied the veteran's claim 
for service connection for PTSD on the basis that there were 
no verified stressors to support a diagnosis of PTSD.  
 
VA medical records show psychiatric treatment from December 
1992 to November 1993.  An outpatient treatment record dated 
in November 1993 notes a diagnosis of recurrent major 
depressive episodes.  It was indicated that post-traumatic 
stress disorder should be ruled out.

In July 1994, the RO continued the denial of service 
connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) with this decision in October 1994, and 
attached medical records in support of his claim.  An October 
1994 VA record indicates that the veteran was hospitalized 
for treatment of major depression.

In January 1995, private medical records showing treatment 
for the veteran's psychiatric disorder were associated with 
the claims folder.  A July 1985 record by James E. Bright, 
M.D., notes a 13-year history of depression, with its onset 
corresponding to the death of the veteran's father in 1972.  
Major depression was diagnosed.  

A January 1995 private medical report notes that the veteran 
received treatment for major depression with melancholic 
features, anxiety and aggitation from 1992 to 1993.  
According to the record, the veteran reported traumatic 
memories of his time in Vietnam, but "had difficulty 
remembering fully."  He reportedly experienced "a lot of 
guilt" about being separated from his four children from his 
first marriage, who lived in California.
 
The veteran submitted a substantive appeal (Form 1-9) in 
February 1995, perfecting his appeal.  Therein, he related 
that he experienced "constant fear of vulnerability to 
assault" during service, and has not felt "truly safe" 
since that time.  He reiterated that he "watched 
helplessly" after a B-52 airplane crashed and burned in 
Okinawa, Japan, killing the entire crew.  The veteran 
explained that he felt a "sense of personal connection to 
this crash," because he frequently delivered munitions to 
these airplanes.

A March 1995 rating decision continued the denial of service 
connection for PTSD.

In September 1996, the Board remanded the case to the RO for 
further development. 

In compliance with the Board remand, the RO obtained copies 
of VA hospital reports from July 1994 to February 1996, and 
VA outpatient treatment records from April 1994 to March 
1997.  These records show treatment for organic mood 
disorder, recurrent major depression, questionable PTSD, and 
adjustment disorder with mixed depression and anxiety. 

On VA examination in April 1997, the veteran gave a history 
of disturbed sleep patterns, and painful, intrusive memories 
of his traumatic experiences in service.  While the veteran 
denied coming under enemy fire during service, he related 
that he experienced a constant sense of danger while working 
as an ammunitions handler.  He reported witnessing the crash 
and explosion of a B-52 bomber while stationed in Okinawa, 
Japan.  In addition, while on a medical evacuation airplane, 
he reportedly watched a medical team work feverishly on a 
soldier who had severe abdominal wounds, and appeared to have 
little chance of surviving.  The veteran related that these 
painful memories continued to haunt him.  The diagnostic 
impression was chronic and severe post-traumatic stress 
disorder.  The examiner explained that this diagnosis was 
based on the "ongoing level of stressor" the veteran 
experienced while serving as an ammunitions handler in 
Vietnam, and on the two traumatic events described by the 
veteran.

In July 1997 correspondence to the USASCRUR, formerly the 
United States Army and Joint Services Environmental Support 
Group (ESG), the RO requested information which would verify 
any of the veteran's alleged stressors.  In a response later 
that month, the USASCRUR reported that it was unable to 
verify the claimed stressors, and indicated that more 
detailed information was necessary to conduct a meaningful 
search.  Consequently, in September 1997, the RO forwarded a 
copy of the veteran's AF Form 7 to the USASCRUR, in order to 
assist with the request.  In September 1997 correspondence, 
the USASCRUR again indicated that meaningful research was not 
possible based on the limited information provided by the 
veteran.

Consequently, the RO continued the denial of service 
connection for PTSD in December 1997.  

In February 1998 correspondence, the veteran reported that 
the B-52 airplane crash occurred at the Kadena Air Force Base 
in Okinawa, Japan, between September 1968 and November 1968.

The RO continued the denial of service connection for PTSD in 
March 1998.  At that time, the RO noted that the service 
personnel records show that the veteran was in the Republic 
of Vietnam from August 1966 to July 1967, and was 
subsequently transferred to the United States.  Therefore, 
the veteran would not have been in Okinawa, Japan at the time 
of the alleged B-52 airplane crash in 1968.

In a May 1998 response, the veteran maintained that he was 
temporarily assigned to Kadena Air Force Base from August 
1968 to December 1968.

A July 1999 report of contact with the Records Management 
Center indicates that it does not possess temporary duty 
(TDY) orders for individuals.  The report notes that the 
originating base holds copies of the TDY orders for 25 years 
before destroying them, and indicates that TDY orders 
relating to 1968 would have been destroyed in 1994.

Based on this information, the RO continued the denial of 
service connection for PTSD in August 1999.

Analysis

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (1991); 38 C.F.R. §§ 3.103 and 3.159 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the truthfulness of evidence must be presumed for 
the purposes of determining whether the veteran's claim of 
entitlement to service connection is well grounded.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).  In light of the diagnoses of 
PTSD, and because the veteran's evidentiary assertions 
concerning the alleged stressors must be accepted as credible 
for the limited purposes of determining whether the claim is 
well grounded, the Board must find the claim of entitlement 
to service connection for PTSD is well grounded.  

The duty to assist includes obtaining medical records and 
medical examinations indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the (statutory duty to 
assist) also includes VA assistance in obtaining relevant 
records from private physician when (the veteran) has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this 
case, the veteran has never specified any documents that 
would support his claim.  Accordingly, the duty to obtain 
pertinent documents has been met.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991). Service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

The record before the Board demonstrates that PTSD has been 
diagnosed.  To comply with the statutory requirements of 
38 U.S.C. § 7104(d) to provide "reasons or bases" for its 
decisions, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet.  App. 425 (1996); Gabrielson 
v. Brown, 7 Vet. App. 36 (1994). The Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The veteran has reported that he was exposed to stressful 
incidents in active service that resulted in PTSD.  However, 
the Board is not required to accept an appellant's 
uncorroborated accounts of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (1999).  Under the controlling regulation, there 
must be credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make a explicit determination as to whether the appellant 
"engaged in combat with the enemy."  Based on a review of 
the veteran's service personnel and service medical records, 
the Board must find that there is no indication that the 
veteran engaged in combat with the enemy. His duties in 
Vietnam were that of an ammunition handler.

A review of the veteran's written statements indicates that 
events in service claimed as alleged "stressors" 
(hereinafter sometimes referred to as the "traumatic 
events") are as follows:  

(1) The veteran contends that he feared 
for his life while performing his duties 
as an ammunitions handler;  

(2) The veteran has indicated that he 
witnessed the burning of a B-52 airplane 
following an explosion, from which the 
crew could not be rescued; 

(3) The veteran has reported watching a 
medical team operate on a soldier who 
later died, while on a medical evacuation 
airplane. 

The Board has considered, in detail, the veteran's alleged 
traumatic events as well as those statements and evidence 
submitted in support of his claim.  As noted above, the RO 
has been unable to confirm the two specific traumatic events 
reported by the veteran, i.e., witnessing the burning of a 
crashed B-52 and watching the medical treatment of a soldier.  
The veteran has been asked to provide details that could be 
confirmed by an independent source.  As stated by the Court, 
it has been held that asking a veteran to provide the 
underlying facts such as the names of individuals involved, 
the dates, and the places where the claimed events occurs, 
does not constitute an impossible or an onerous task.  Wood, 
1 Vet. App. at 193.  
A review of the veteran's statements fails to provide any 
information which could be used to independently confirm any 
of the stressors noted above.  He has also failed to provide 
VA with any meaningful information that could be utilized to 
independently confirm these stressors using a secondary 
source.  

As a matter of law, "credible supporting evidence" that the 
claim in service actually occurred can not be provided by a 
medical opinion based on a post service examination.  Moreau 
9 Vet. App. at 394-96.  This means that other "credible 
supporting evidence from any source" must be provided.  
Cohen, 10 Vet. App. at 147.  The Court has also made clear 
that the veteran's assertions, standing alone, cannot as a 
matter of law provide evidence to establish that he "engaged 
in combat with the enemy" or that an event claimed as a 
stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

The Board has considered whether the reports from the 
USASCRUR fulfill the duty to assist mandated by statute.  
This determination must not only be based on the July 1997 
and September 1997 reports, but also by the statements 
provided by the veteran himself.  Based on the veteran's 
statements, he has failed to provide VA with any meaningful 
information by which his stressors can be verified.  
Consequently, the Board finds that the evidence is of 
insufficient probative value to establish that the claimed 
specific stressors occurred or that the evidence supporting 
its occurrence is in equipoise.

PTSD was diagnosed following a VA examinations in May 1992 
and  in April 1997, based on the history provided by the 
veteran. As discussed above, the two specific stressors 
recounted by the veteran have not been verified. The VA 
physician who conducted the April 1997 examination also noted 
that the veteran had been in constant danger and fear of his 
life due to the nature of his assignment while in Vietnam. 
Although the Board recognizes the dangers inherent with the 
duties of an ammunition handler, neither private nor VA 
medical reports agree with the VA physician's assessment that 
the veteran's depression was symptomatic of PTSD. Rather, the 
primary diagnosis shown by the fairly extensive clinical 
records is major depression, for which the veteran initially 
sought treatment many years post service. These records are 
silent to any suggestion that his inservice job 
responsibilities in any way precipitated his current 
psychiatric problems. The board finds the post-service 
treatment records more persuasive in this regard. 
Accordingly, the Board finds that the record in its entirety 
establishes that the veteran's psychiatric symptoms are 
attributable to major depression, and possibly other 
conditions, not PTSD. 

In the absence of verifiable specific stressors and of a 
diagnosis of PTSD supported by the evidence of record linking 
such condition to inservice traumatic events, the Board 
concludes the preponderance of the evidence is against the 
claim for service connection.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

